



Exhibit 10.1
FIRST AMENDMENT TO PROMISSORY NOTE
    
This First Amendment to Promissory Note (the “Amendment”) is made effective as
of the 20th day of August, 2019, by OAKTREE REAL ESTATE INCOME TRUST, INC., a
Maryland corporation (the “Borrower”), and OAKTREE FUND GP I, L.P., a Delaware
limited partnership (together with its successors and assigns, the “Lender”).
All capitalized terms not defined in this Amendment will have the meanings given
to them in the Note.


WHEREAS, Borrower and Lender are parties to that certain Promissory Note dated
as of April 11, 2019 (as amended, the “Note”), providing for an unsecured,
uncommitted line of credit in a maximum aggregate principal amount of
$150 million; and


WHEREAS, in light of current interest rates offered in the market, the parties
desire to amend the Note to reduce the rate at which borrowings under the Note
bear interest from LIBOR plus 3.25% per annum to LIBOR plus 2.50% per annum.


NOW, THEREFORE, in consideration of the agreements set forth in this Amendment
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties hereto agree as follows:
 
1.
The words “LIBOR plus 3.25%” in the second paragraph of the Note are hereby
deleted and replaced with “LIBOR plus 2.50%”.

 
2.
Except as otherwise amended hereby, the Note shall remain unmodified and in full
force and effect.

 
3.
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.



[Remainder of page intentionally left blank. Signature page follows.]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have caused this Amendment to be effective as of
the date first written above.
 
 
 
 
 
BORROWER:
 
OAKTREE REAL ESTATE INCOME TRUST, INC.

 
 
 
 
 
 
 
 
   
 
By:
 
/s/ Manish Desai
 
 
Name:
 
Manish Desai
 
 
Title:
 
President

 
 
 
 
 
 
 
 
   
 
By:
 
/s/ Jordan Mikes
 
 
Name:
 
Jordan Mikes
 
 
Title:
 
Chief Securities Counsel and Secretary

 
 
 
 
LENDER:
 
OAKTREE FUND GP I, L.P.

 
 
 
 
 
 
 
 
   
 
By:
 
/s/ Manish Desai
 
 
Name:
 
Manish Desai
 
 
Title:
 
Authorized Signatory

 
 
 
 
 
 
 
 
   
 
By:
 
/s/ Jordan Mikes
 
 
Name:
 
Jordan Mikes
 
 
Title:
 
Authorized Signatory






